Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
	Applicant’s submission of a response was received on 10/7/20. 
In the response Applicant amended claim(s) 1, 9-10, 17. 
Currently, claim(s) 1-20 is/are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In the instant application, claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1:
	Claim(s) 1-20 is/are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).
Step 2A:

For instance, regarding independent claim(s) 1, 10, 17, 
Prong 1 analysis:
Independent claims recite a step or instruction (e.g., match the user with a challenger for a fantasy challenge game based upon a comparison of the plurality of challenge parameters selected by the user to a plurality of historical challenge parameters selected by each of a plurality of potential challengers in previous challenges to find a match between at least one of the plurality of challenge parameters and the historical challenge parameters, comparing by the gaming engine a plurality of user-selected challenge parameters to a plurality of historical challenge parameters selected by each of a plurality of potential challengers in previous challenges to find a match between at least one of the plurality of user-selected challenge parameters and the historical challenge parameters of the potential challengers) for providing an evaluation of data. As such, the limitations are considered to fall within the mental process grouping. 
Further, the limitations of “match the user with a challenger for a fantasy challenge game based upon a comparison of the plurality of challenge parameters selected by the user to a plurality of historical challenge parameters selected by each of a plurality of potential challengers in previous challenges to find a match between at least one of the plurality of challenge parameters and the historical challenge parameters, comparing by the gaming engine a plurality of user-selected challenge parameters to a plurality of historical challenge parameters selected by each of a 
Furthermore, dependent claims 2-9, 11-16, 18-20 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they are merely incidental or token additions to the claims that do not alter or affect how the process steps are performed. Thus, the claim(s) recites an abstract idea.
Prong 2 analysis: 
The above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the additional elements “a gaming engine configured to receive a plurality of challenge parameters selected by a user via a screen of a graphical user interface on a user computing device that depicts a plurality of selectable options for a plurality of challenge parameters, wherein the challenge parameters include a time duration of a challenge, a subject matter of the challenge, a type of wager for the challenge, a specific player for the challenge, and a wager amount for the 
Moreover, the above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the claimed method and system merely implements the above-identified abstract idea using rules (e.g., computer instructions) executed by a computer. The claimed elements are recited at a high level of generality (i.e. as a general means of gathering and transmitting data for use in matching a user’s wager), and amounts to mere data gathering and data transmission, which is a form of insignificant extra-solution activity. Each of the additional limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the 
As such, the claim is directed to the abstract idea.
Step 2B:
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Furthermore, in view of Berkheimer, Oh (2008/0064488) teaches an interface that allows a user to select a challenge based on game title, game genre, tournament or cash game, game maps, game rules, other players, wagers allowed, running time, total prize, buy-in amount, geographic location, age and/or gender of users, further, the challenging invitation can be accepted or rejected by another player, i.e. a plurality of selectable options for a plurality of challenge parameters and transmitting the plurality of challenge parameters to the challenger for the challenger to accept or reject (¶¶0024-0026). Oh further teaches the recited limitations in dependent claims 2, 4, 6, 8-9, 11, 13, 15, and 18-20. Woodard (2013/0046639) teaches the recited limitations in dependent claims 3 and 12. Geller (2007/0021241) teaches the recited limitations in dependent claim 5. Carlevato (2008/0207326) teaches the recited limitations in dependent claims 7 and 14. Swanson (2016/0035187) teaches the recited limitations in dependent claim 16.
‐understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
For instance, regarding independent claims and dependent claims 2-9, 11-16, 18-20, each claim describes physical or software elements that provide a generic environment in which to carry out the abstract idea, which is similar to the conventional activity or as insignificant extra-solution activity of selecting information, based on types of information, for collection, analysis and display in EPG, gathering, receiving and transmitting data in Symantec, TLI, OIP Techs., buySAFE, and rules in In re Smith.
Therefore, claim(s) 1-20 is/are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant's arguments filed 10/7/20 have been fully considered but they are not persuasive.
	Re 35 U.S.C. §101 Rejection,
	Applicant argues that the amended claims overcome the rejection in view of Trading Techs. Int’l. Examiner respectfully disagrees. There, Trading Techs describes a graphical user interface that includes a dynamic display for a plurality of bids and for a plurality of asks and a static display of prices corresponding to the plurality of bids and asks. In other words, the graphical user interface described by Trading Techs improves existing graphical user interface by recite more than “setting, displaying, and selecting’ 
	Applicant further argues that the Office Action never identifies the alleged abstract idea. Examiner respectfully disagrees. As noted, the Office Action follows the 2019 PEG and identifies the recited limitations fall within mental processes grouping and certain methods of organizing human activity grouping. Applicant is directed to review the rejection as set forth above. 
	Applicant further argues that the Office Action fails to consider if the claims recite additional elements that integrate the judicial exception into a practical application and wrongly applied the analysis of 2A and 2B. Examiner respectfully disagrees. As noted in 2019 PEG Prong Two analysis, limitations that are indicative of integration into a practical application when recited in a claim with judicial exception include: improvements to the functioning of a computer, or to any other technology; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Here, the present claims’ additional limitations does not meet the requirements. Applicant is directed to review the reasons as set forth above. 
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON T YEN/Primary Examiner, Art Unit 3715